DETAILED ACTION
This office action is in response to the amendment filed on 05/26/2022. Claims 1 is amended and claim 7 is cancelled. Claims 1-11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a skin condition measuring module installed in a skin condition measuring device or configured to interwork with the skin condition measuring device to diagnose a skin condition of a user.
Prior art:
Kimura (US 2017/0119301) 
Lee (US 2014/0064579)

	The closest prior art Kimura, paragraph 70 discloses the skin measuring device 20 preferably includes a manual focus adjustment function, a light source capable of uniformly emitting illumination light toward an entire subject; in addition paragraph 75 discloses the captured image acquisition unit 101 (camera) acquires the captured image obtained by capturing the skin epidermis of the user's face that is provided from the skin measuring device.
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “a sensor unit having a distance sensor for measuring a distance between the user and the camera; and an output control unit for controlling an output device which is configured to suggest the user to move a face position when a partial area of the user face deviates from the user face image acquired by the user face capturing camera, suggest the user to move the face position when the distance between the user and the camera, which is measured by the distance sensor for measuring the distance between the user and the camera, deviates from a preset value, or suggest the user to move the face position when the partial area of the user face deviates from the user face image acquired by the user face capturing camera, and the distance between the user and the camera, 3Design Patent Application No. 161960,100 Docket No. 3420-004 which is measured by the distance sensor for measuring the distance between the user and the camera, deviates from the preset value”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481